                   Case 3:21-cv-00562-WQH-BLM Document 3 Filed 05/03/21 PageID.13 Page 1 of 3




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      BRIAN SLOME, SB# 238134
                    2   E-Mail: Brian.Slome@lewisbrisbois.com
                      KENNETH C. FELDMAN, SB# 130699
                    3   E-Mail: Ken.Feldman@lewisbrisbois.com
                      550 West C Street, Suite 1700
                    4 San Diego, California 92101
                      Telephone: 619.233.1006
                    5 Facsimile: 619.233.8627
                    6 Attorneys for Defendants, Bona Law P.C.,
                      Jarod Bona, David Codell, Aaron Gott,
                    7 Luke Hasskamp, and Luis Blanquez
                    8                                   UNITED STATES DISTRICT COURT
                    9                              SOUTHERN DISTRICT OF CALIFORNIA
                   10
                   11 BRIAN P. MANOOKIAN,                                Case No. 21CV0562 WQH BLM
                   12                      Plaintiff,
                                                                         JOINT MOTION TO EXTEND
                   13             vs.                                    DEADLINE FOR FILING
                                                                         RESPONSE TO COMPLAINT
                   14 BONA LAW P.C., JAROD BONA,
                      DAVID CODELL, AARON GOTT,
                   15 LUKE HAASKAMP, AND LUIZ                            Date:   June 14, 2021
                      BLANQUEZ;
                   16
                                         Defendants.                     Trial Date:        None Set
                   17
                   18
                   19
                   20            Plaintiff Brian P. Manookian (“Plaintiff”), Defendants Bona Law, P.C., Jarod
                   21 Bona, David Codell, Aaron Gott, Luke Hasskamp And Luis Blanquez
                   22 (“Defendants”), by and through undersigned counsel, stipulate and agree that the
                   23 deadlines for Defendants to file a responsive pleading to Plaintiff’s Complaint shall
                   24 be extended to and including Monday, June 14, 2021. Defendants agreed to accept
                   25 service via email on April 14, 2021, and Plaintiff agreed to extend the deadline to
                   26 respond to the Complaint through June 14, 2021.
                   27

LEWIS              28
BRISBOIS                4847-7856-5862.1                                                 Case No. 21CV0562 WQH BLM
BISGAARD
& SMITH LLP                                      JOINT MOTION EXTEND DEADLINE FOR FILING ANSWER
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 3 Filed 05/03/21 PageID.14 Page 2 of 3




                    1 DATED: May 3, 2021                    LEWIS BRISBOIS BISGAARD & SMITH LLP
                    2
                    3
                                                            By:         /s/ Brian Slome
                    4
                                                                  Brian Slome
                    5                                             Kenneth C. Feldman
                    6                                             Attorneys for Defendants, Bona Law P.C.,
                                                                  Jarod Bona, David Codell, Aaron Gott,
                    7                                             Luke Hasskamp, And Luis Blanquez
                    8
                    9 DATED: May 3, 2021                    SPRAGENS LAW PLC
                   10
                   11
                   12                                       By:         /s/ John Spragens
                                                                  JOHN SPRAGENS
                   13
                                                                  Attorneys for Plaintiff, BRIAN P.
                   14                                             MANOOKIAN
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
                        4847-7856-5862.1                         2                 Case No. 21CV0562 WQH BLM
& SMITH LLP                                JOINT MOTION EXTEND DEADLINE FOR FILING ANSWER
ATTORNEYS AT LAW
                   Case 3:21-cv-00562-WQH-BLM Document 3 Filed 05/03/21 PageID.15 Page 3 of 3




                    1                          FEDERAL COURT PROOF OF SERVICE
                    2                                 Manookian v. Bona Law, et al.
                                           USDC, Southern District Case No. 21CV0562 WQH BLM
                    3 STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
                    4       At the time of service, I was over 18 years of age and not a party to the action.
                      My  business address is 550 West C Street, Suite 1700, San Diego, CA 92101. I am
                    5 employed in the  office of a member of the bar of this Court at whose direction the
                    6 service was made.

                    7 EXTENDOn May 3, 2021, I served the following document(s): JOINT MOTION TO
                                 DEADLINE FOR FILING RESPONSE TO COMPLAINT
                    8       I served the documents on the following persons at the following addresses
                    9 (including fax numbers and e-mail addresses, if applicable):

                   10    Frank J. Johnson, Esq.                        John Spragens, Esq.
                         FrankJ@johnsonfistel.com                      john@spragenslaw.com
                   11    Kristen O’Connor, Esq.                        SPRAGENS LAW PLC
                   12    KristenO@johnsonfistel.com                    311 22nd Ave. No.
                         JOHNSON FISTEL, LLP                           Nashville, TN 37203
                   13    655 West Broadway, Suite 1400                 Telephone: (615) 983-8900
                   14    San Diego, CA 92101                           Facsimile: (615) 682-8533
                         Telephone: (619) 230-0063
                   15    Facsimile: (619) 255-1856                     Lead Counsel for Plaintiff
                   16                                                  (Pro Hac Vice forthcoming)
                         Local Counsel for Plaintiff
                   17
                   18
                   19            The documents were served by the following means:
                   20           (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
                                 filed the documents with the Clerk of the Court using the CM/ECF system,
                   21            which sent notification of that filing to the persons listed above.
                   22        I declare under penalty of perjury under the laws of the United States of
                        America and the State of California that the foregoing is true and correct.
                   23
                                 Executed on May 3, 2021, at San Diego, California.
                   24
                   25
                   26
                   27                                                 Jennifer Cannone

LEWIS              28
BRISBOIS
BISGAARD
                        4847-7856-5862.1                             1                 Case No. 21CV0562 WQH BLM
& SMITH LLP                                    JOINT MOTION EXTEND DEADLINE FOR FILING ANSWER
ATTORNEYS AT LAW
